Citation Nr: 1125306	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  06-29 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include generalized anxiety disorder (GAD) and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to November 1971 with service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied entitlement to service connection for anxiety disorder.  Jurisdiction over the Veteran's claim has remained with the RO in Wilmington, Delaware.

In June 2008 and March 2010, the Board remanded this matter for further development.

As previously mentioned in the June 2008 and March 2010 Board remands, the issue of total rating for compensation purposes based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its most recent remand, the Board sought to afford the Veteran a VA examination to assist him in substantiating the claim.  An examination was scheduled, but in June 2010, the Veteran contacted VA to cancel the examination.  He reportedly indicated that he wanted his appeal decided on the evidence already of record.

When a claimant fails without good cause to report for necessary VA examinations scheduled in conjunction with an original claim, the claim will be decided on the basis of the evidence of record.  38 C.F.R. § 3.655(a),(b) (2010).  The Board's previous remand explained why the examination was necessary.  

Ordinarily, the Board would proceed to decide the Veteran's claim in accordance with 38 C.F.R. § 3.655.  In its last remand, however, the Board sought to obtain records of treatment that reportedly occurred at the Philadelphia, Pennsylvania VAMC.  

The Board sought these records based on a December 2003 treatment note from the VA Medical Center (VAMC) in Wilmington, Delaware, which reported that the Veteran's treatment was being transferred from the VAMC in Philadelphia.  The Veteran's representative has contended that VA should obtain these records inasmuch as they were relevant to the claim.

VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees, including VA physicians.  Id. at 612-13.  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record." Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, the Philadelphia VAMC records, if existent, are constructively of record, and are part of the evidence the Board must consider in accordance with 38 C.F.R. § 3.655.

Although the claims file includes a note, dated in August 2010, that indicates that all treatment records from the Wilmington VAMC had already been associated with the claims file, there is no documentation of any attempt to obtain treatment records from the Philadelphia VAMC.  The Veteran has not been informed that the records were unavailable or that any efforts were made to obtain them.  VA is obligated to provide such notice.  38 C.F.R. § 3.159(e) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment from the VAMC in Philadelphia, Pennsylvania.  This treatment reportedly occurred prior to December 2003.

All efforts to obtain these records must be documented in the claims file.  The Veteran and his representative should be informed of any record that cannot be obtained and of the efforts made to obtain them.

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark. D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

